Filed 4/28/22 P. v. Gomez CA2/5

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                          B305702

           Plaintiff and Respondent,                                  (Los Angeles County
                                                                      Super. Ct. No. PA092080)
           v.

 CESAR HECTOR GOMEZ,

           Defendant and Appellant.

     APPEAL from a judgment of the Superior Court of Los
Angeles County, Hayden A. Zacky, Judge. Affirmed.

         Thomas T. Ono for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews and Ryan M.
Smith, Deputy Attorneys General, for Plaintiff and Respondent.

                              __________________________
                        INTRODUCTION
       Defendant appeals his convictions for multiple sexual
assaults against a single victim, a minor over the age of 14 years.
The court sentenced defendant to four consecutive terms of life
without the possibility of parole (LWOP). He argues his sentence
was unauthorized because he was not provided with due process
notice that he could be sentenced to LWOP. Defendant also
asserts that the court prejudicially erred by admitting evidence of
his sexual attack on another woman. We affirm.
          FACTS AND PROCEDURAL BACKGROUND
1.     Defendant’s Sexual Assault of Victim I.Q.
       On July 23, 2016, around 9:00 p.m., 16-year-old I.Q., the
victim in the present case, was walking home alone, looking at
her cell phone, and listening to music on her headphones when
she passed defendant standing against a wall. Defendant
grabbed I.Q. by the hair and asked her if she wanted to die.
Defendant pressed an object wrapped in a green towel against
her head; I.Q. thought it was a gun. Defendant covered I.Q.’s
mouth and pushed her into the passenger seat of a car.
Defendant climbed over her and got into the driver’s seat. He
then grabbed I.Q. by the hair, pulled her head down toward his
lap, and drove away.
       While driving, defendant called I.Q. “Anna.” Anna was the
name of defendant’s ex-girlfriend. I.Q. told defendant her name
was not Anna, and that he had the wrong girl. Defendant told
I.Q. to “shut up,” and he hit her in the head with what she
thought was the gun. Defendant threatened to kill I.Q. if she did
not comply with his demands.
       Defendant drove for approximately a minute and then
stopped. He instructed I.Q. to get undressed, and told her if she
wanted to leave, she had to comply. I.Q. undressed. Defendant
forced her to orally copulate him. After blindfolding her,

                                 2
defendant inserted his fingers inside I.Q.’s vagina, and his penis
in her vagina and anus. During the encounter, defendant called
I.Q. names, like “baby girl.”
      Defendant then drove around and eventually stopped the
car and pushed I.Q. out the door. I.Q. was naked and without her
clothes or phone. She removed the shirt defendant had tied
around her eyes and wore it. She eventually encountered two
young women and used their phone to call for help. She cried
uncontrollably as she spoke to police.
      DNA recovered from I.Q.’s body by a forensic nurse
matched defendant’s DNA.1 Following the DNA match, I.Q.
identified defendant from a six-pack photographic lineup.
2.    Defendant’s Subsequent Felony Assault with a Deadly
      Weapon on C.C.
      The prosecution introduced evidence of an unrelated
assault defendant committed a year after his attack on I.Q. and
before the DNA match. In the evening of August 29, 2017, 19-
year-old C.C. encountered defendant while walking her dog. At
the time, the streets were empty except for parked cars and a
truck driving down the road. When C.C. turned at the
intersection, the truck followed. The man in the truck asked for
directions. After C.C. gave directions, the truck drove off but
then returned to C.C.’s location and double parked. C.C. became
concerned and walked away from the truck. The man exited the
truck and walked toward her, holding a metal crowbar in his
right hand. He said “ ‘hey, baby.’ ” C.C. screamed and ran away,



1    There was a lag time of more than two years in locating
and arresting defendant. The delay appears related to the
absence of defendant’s DNA in law enforcement’s CODIS data
bank at the time of his assault on I.Q. The DNA match was
made in 2018.

                                3
but defendant continued to pursue her on foot. At some point,
defendant returned to his vehicle and drove away.
       C.C. called the police. While speaking to police near the
scene, C.C. saw the same truck drive by and informed the
officers. Police pursued the truck and detained defendant,
finding a crowbar in his possession. C.C. confirmed the man in
custody was the one who chased her. At the trial for I.Q.’s sexual
assault, defendant admitted that he was the man with the
crowbar who followed C.C. that night, and that his conduct had
resulted in a conviction for felony assault with a deadly weapon.
3.     Police Interview of Defendant
       On January 2, 2019, police interviewed defendant, who
denied that he knew I.Q., that she was ever in his car, or that he
had had sex with her. After the officers told defendant that his
DNA was recovered from I.Q.’s rape kit, he again denied any
contact with I.Q. Toward the end of the interview, defendant
started crying and said he had met I.Q. Defendant said he
stopped I.Q. and asked her to get into his car. He stated they
drove around the corner and had consensual sex.
4.     Charges and Trial
       The information charged defendant as follows:
       • Count 1: forcible oral copulation in violation of Penal
          Code section 288a, subdivision (c)(2)(C); 2
       • Count 2: forcible rape in violation of section 261,
          subdivision (a)(2);


2     All further undesignated statutory references are to the
Penal Code. Penal Code section 667.61 has been amended twice
subsequent to the date defendant attacked I.Q. Our citations to
section 667.61 are to the version of the statute that was in effect
from September 29, 2011 to December 31, 2018. (Stats. 2010, ch.
219 (A.B. 1844), § 16, eff. Sept. 9, 2010; Stats. 2011, ch. 361 (S.B.
576), § 5, eff. Sept. 29, 2011.)

                                  4
       • Count 3: forcible sexual penetration by foreign object in
          violation of section 289, subdivision (a)(1)(C); and
       • Count 4: sodomy by use of force in violation of 286,
          subdivision (c)(2)(C).
       All counts alleged the single victim was a minor over 14
years old. For each count, the People alleged that, under section
667.61, subdivisions (a) and (d) defendant kidnapped the victim
and that moving the victim increased the risk of harm to her.
The information also alleged that defendant personally used a
handgun in committing the offenses.
       The case was tried in early 2020. Before opening
statements, the parties discussed jury instructions, and the
prosecutor informed defense counsel that the kidnapping
allegation involving a minor above age 14 could result in LWOP
sentences under section 667.61, subdivisions (l) and (m). Defense
counsel stated he had discussed the LWOP sentence with
defendant.
       I.Q., C.C., I.Q.’s mother, law enforcement officers, and
forensic scientists testified to the collective facts which we have
described.
       Defendant testified that I.Q. was a prostitute, with whom
he had consensual sex a couple of months after his breakup with
a woman named Anna. Defendant admitted he was previously
convicted of felony assault with a deadly weapon on C.C. He
stated that he thought C.C. was his ex-girlfriend Anna. He
testified that he took the crowbar out, walked toward C.C.
(thinking she was Anna), and then went back to his truck when
he realized she was not Anna. He insisted he did not chase C.C.
and said he did not know why he picked up the crowbar.
Defendant attributed his behavior to intoxication—he had been
drinking that day.



                                 5
       A jury convicted defendant as charged, except the jury
found the personal gun use allegation not true.3 The court
sentenced defendant to four consecutive LWOP terms.
       Defendant timely appealed.
                          DISCUSSION
       Defendant raises two issues on appeal. He asserts that the
trial court could not lawfully sentence him to LWOP. And, he
contends the court prejudicially erred in admitting evidence of his
assault on C.C., which occurred significantly after the attack on
I.Q. We address each issue in turn
1.     Defendant Forfeited His Pleading Deficiency Due
       Process Argument
       Defendant argues that his four LWOP sentences violated
his due process rights and were legally unauthorized because the
information charging him with underlying crimes did not
expressly allege an enhancement under section 667.61,
subdivision (l). The information did allege enhancements under
section 667.61 (a) and (d), but it is subdivision (l) that makes the
four charged crimes punishable by LWOP.4


3     The gun enhancement was presumably based on I.Q.’s
statement that defendant had hit her on the head with what she
thought was a gun. The prosecution did not offer any other
evidence of gun use.

4     The information is structured, in part, as a chart with six
headings. Under the heading “Allegation,” for each count the
information states: “PC 667.61(a)/(d),” which we understand to
mean Penal Code section 667.61, subdivisions (a) and (d). Under
a separate heading entitled “Alleg. Effect,” for each count the
information states, “25 to Life State Prison +10 Yrs.” We
understand “Alleg.” to mean “Allegation’s.” The information does
not explicitly mention either LWOP or life without the possibility
of parole.

                                 6
      Defendant admits that at sentencing he did not object to
this pleading defect. This was not a situation where an objection
was only technically deficient or reasonably overlooked in the
stress of trial. Defendant had ample opportunities to object to
the pleading deficiency. After voir dire and with defense counsel
present, the prosecutor told the court that, she had researched
the jury instructions for section 667.61, subdivision (l), and
informed defense counsel that the aggravated kidnapping
enhancement involving a minor above age 14 could result in
LWOP sentences. The following exchange took place:
              “[Prosecutor]: I did let [defense counsel] know
      when I was researching the issue of jury instructions,
      I noticed that under 667.61 – I believe it’s either
      subdivision (m) or (l) or (i). Something to that effect –
      that if certain charges – if a defendant is guilty of
      certain charges, like in this case, rape, and the jury
      finds true one of the subsection (d) or (e) allegations,
      that can change the sentencing structure.
              “So let’s say, for example, the aggravated
      kidnapping charge that the People alleged would
      normally be a 25 to life crime. But given the fact that
      the named victim is a minor above the age of 14, that
      becomes an L.W.O.P. crime. So that was my reading
      of the code section. So I let [defense counsel] know
      that.
              “The Court: All right.
              “[Defense Counsel]: And I have discussed that
      with Mr. Gomez.
              “The Court: What [the prosecutor] is
      referencing is listed in subdivisions (l) and (m) under
      667.61. I will research that as well.”



                                7
The parties then gave their opening statements.
       After the jury found defendant guilty on all four counts and
all four aggravated kidnapping enhancements, the prosecution
filed its sentencing memorandum asserting the court should
sentence defendant to LWOP for each count under section 667.61,
subdivision (l), to be served consecutively under section 667.6
subdivisions (c), (d), and (e). At sentencing, the court imposed
four consecutive LWOP sentences. Even though defendant and
his counsel were aware of the pleading deficiencies and that the
People were seeking LWOP sentences, the defense made no
objection either to the sentencing memorandum or at the
sentencing hearing.
       Defendant nonetheless asserts that “his due process claim
is not forfeited because the resulting sentence was unauthorized.”
Citing People v. Mancebo (2002) 27 Cal.4th 735, 749, fn. 7
(Mancebo), defendant asserts the “waiver rule is inapplicable
where an unauthorized sentence occurs when a court violates
mandatory provisions governing the length of confinement.” Yet,
defendant does not argue that mandatory provisions governing
the length of his confinement were violated. Rather, he asserts
the pleading was insufficient to place him on notice of the LWOP
sentences.5
       In People v. Anderson (2020) 9 Cal.5th 946, 962 (Anderson),
which defendant also cites, the Supreme Court explained that
“Mancebo does not stand for the broad proposition that
imposition of an unpleaded enhancement necessarily results in
an unauthorized sentence that may be raised, and corrected, for


5     In Mancebo, the Supreme Court held that a trial court
could not at the time of sentencing substitute an unpled multiple
victim enhancement for a properly pled gun use enhancement.
(Mancebo, supra, 27 Cal.4th at p. 739.)

                                8
the first time on appeal.” (Anderson, supra, 9 Cal.5th at p. 962.)
“The unauthorized sentence doctrine is designed to provide relief
from forfeiture for ‘obvious legal errors at sentencing that are
correctable without referring to factual findings in the record or
remanding for further findings.’ [Citation.] It applies when the
trial court has imposed a sentence that ‘could not lawfully be
imposed under any circumstance in the particular case.’
[Citation.] Take, for example, a sentence in excess of the
statutory maximum. An appellate court would be required to
correct such an error even if raised for the first time on appeal,
since such a correction would require no fact-specific inquiry and
the sentence would be unlawful under any circumstances.”
(Anderson, supra, 9 Cal.5th at p. 962.)
       The Anderson court cited its earlier opinion in People v.
Houston (2012) 54 Cal.4th 1186, 1227 (Houston), as “effectively
reject[ing] the notion that a pleading defect necessarily results in
an unauthorized sentence.” (Anderson, supra, 9 Cal.5th at
p. 962.) In Houston, the defendant argued he was improperly
sentenced to life imprisonment for attempted murders because
the indictment did not allege that the attempted murders were
willful, deliberate, and premeditated, as required by the Penal
Code. (Houston, supra, 54 Cal.4th at p. 1225.) During the
defense presentation at trial, the court informed the defendant
that if convicted, he would be sentenced to life imprisonment on
the attempted murder counts. The court also asked the parties if
they had objections to instructions and verdict forms directing
the jury to determine whether the attempted murders were
willful, deliberate, and premeditated. (Id. at p. 1227.) The
defense did not object.
       The Houston court concluded that the defendant’s silence at
these junctures resulted in forfeiture: “Had defendant raised a
timely objection to the jury instructions and verdict forms at any

                                 9
of these stages of the trial on the ground that the indictment did
not allege that the attempted murders were deliberate and
premeditated, the court could have heard arguments on whether
to permit the prosecutor to amend the indictment. (See § 1009
[trial court may permit amendment of an indictment at any stage
of the proceedings].) If the trial court was inclined to permit
amendment, defendant could have requested a continuance to
permit him to prepare a defense. [Citations.] On the facts here,
defendant received adequate notice of the sentence he faced, and
the jury made an express finding that the attempted murders
were willful, deliberate, and premeditated. A timely objection to
the adequacy of the indictment would have provided an
opportunity to craft an appropriate remedy. Because defendant
had notice of the sentence he faced and did not raise an objection
in the trial court, he has forfeited this claim on appeal.”
(Houston, supra, 54 Cal.4th at pp. 1227–1228.)
       As in Houston, defendant had sufficient notice of the LWOP
sentences, repeated opportunities to object, and plenty of time to
adjust his defense in anticipation of that potential sentence.
Defendant has forfeited his argument on appeal.
2.     Any Error in Admitting Defendant’s Assault on C.C.
       was Harmless
       Relying on Evidence Code sections 1108 and 352, defendant
argues the court erred in admitting evidence of his assault on
C.C. 6 “The trial court’s ruling admitting evidence under these
provisions is reviewed for an abuse of discretion.” (People v.
Erskine (2019) 7 Cal.5th 279, 296.)




6     From this point in our opinion to its conclusion, when we
use “section” we are referring to the Evidence Code.

                               10
       a.    Relevant Proceedings
       Prior to trial, the court heard argument on the
prosecution’s motion to introduce C.C.’s testimony pursuant to
sections 1108 and 352. Section 1108, subdivision (a) provides, “In
a criminal action in which the defendant is accused of a sexual
offense, evidence of the defendant’s commission of another sexual
offense or offenses is not made inadmissible by [s]ection 1101, if
the evidence is not inadmissible pursuant to [s]ection 352.”
Section 352 states the familiar rule that allows the trial court to
exclude otherwise admissible evidence if its probative value is
substantially outweighed by the probability of undue prejudice.
       The People argued before the trial court that the uncharged
evidence was sexual in nature because defendant followed C.C.
closely for a period of time and when defendant exited the
vehicle, he called her “baby.” (In the attack on I.Q, defendant
called I.Q. names, like “baby girl.”) C.C. told police she believed
defendant was going to kidnap and rape her. The prosecutor
stated the incident was very similar to the instant case:
Defendant used a gun or something similar, and he approached a
young female who was walking alone late in the evening. The
incidents occurred less than three miles apart.
       Defense counsel countered that the C.C. assault was not
sexual in nature, and to claim otherwise would be speculative.
Its introduction would be very prejudicial.
       The trial court admitted the evidence. The court provided
its reasoning on the record, citing People v. Falsetta (1999)
21 Cal.4th 903 and listing the various factors to be considered in
conducting section 352 analysis. The court stated the victims
were similar in age, the locations were less than three miles
apart, a vehicle and a weapon were used in each incident, both
occurred under the cover of darkness, and the incidents took
place less than a year apart. The court indicated defendant’s

                                11
language could indicate sexual intent, and found that the assault
on C.C. was less inflammatory than the attack on I.Q.
       b.    Applicable Law
       Evidence of other crimes or bad acts is generally
inadmissible when offered to show a defendant had a criminal
disposition or propensity to commit the crime charged. (Evid.
Code, § 1101, subd. (a); People v. Robertson (2012)
208 Cal.App.4th 965, 989.) Section 1108, subdivision (a) creates
an exception to this rule for sex crimes.
       The evidence may not be admitted if it violates section 352.
“Under section 352, exclusion of evidence is permissible only if its
probative value is ‘substantially outweighed’ by the ‘probability’
that its admission will create a ‘substantial’ danger of ‘undue’
prejudice.” (People v. Branch (2001) 91 Cal.App.4th 274, 286.)
       On appeal, admission of evidence under section 1108 is
subject to harmless error review. (People v. Mullens (2004) 119
Cal.App.4th 648, 658–659 [applying People v. Watson (1956) 46
Cal.2d 818, standard to Evid. Code, § 1108 error].) Under
Watson, when assessing harmless error, we determine whether it
is reasonably probable that its exclusion would have led to a
different result. (People v. Watson, supra, 46 Cal.2d at p. 836.)
        c. Any Error Was Harmless
       Even if we were to assume that admitting the evidence of
defendant’s assault on C.C. was error – a conclusion which we do
not reach – any error was harmless because evidence of
defendant’s guilt was overwhelming. I.Q. testified that defendant
forced her into his car and forcibly committed sex acts against
her. Eye witnesses described I.Q.’s extremely emotional and
distraught state immediately following her encounter with
defendant. I.Q. identified defendant from a six-pack
photographic lineup, and police recovered defendant’s DNA from
I.Q.’s body.

                                12
       Defendant also admitted that he picked up I.Q. and had
sexual intercourse with her. His explanation that I.Q. was a
prostitute and that she willingly had sex with him was contrary
to all the other direct and circumstantial evidence. It is not
reasonably probable that excluding evidence of defendant’s
assault on C.C. would have led to a different result.
                          DISPOSITION
       The judgment is affirmed.




                                    RUBIN, P.J.
WE CONCUR:




                 BAKER, J.




                 MOOR, J.




                               13